LEMMON, Judge
(concurring).
The trial court obviously discredited the testimony of plaintiff and his witness. Even if this evidence is disregarded, defendant nevertheless failed to carry her burden of proving contributory negligence.
The law of physics belies defendant’s contention that plaintiff’s car was a block away when she started across the street. No other physical evidence suggests unreasonable speed or lack of control. At best defendant proved plaintiff was exceeding the speed limit slightly, but not enough so that plaintiff could have avoided the accident if he had been traveling within the limit. Any substandard conduct in this regard was thus not a legal cause of the accident.